EXAMINER’S AMENDMENT
RE: Morsey et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Michael Davis on 4/12/2021.
The application has been amended as follows: 

Amendments to the Claims
Claim 17	Canceled
Claim 18	Canceled
Claim 20	Canceled 
In claim 36, 	line 1, the number “30” has been changed to --31--.

Rejoinder
2.	Claims 32, 36-37 and 39 were previously withdrawn from consideration as a result of a species election. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 7/13/2020, is hereby withdrawn and claims 32, 36-37 and 39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 


EXAMINER’S REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Following a diligent search it was determined that the prior art neither teaches
nor suggests a canine fragment crystallizable region (cFc region) that comprises the amino acid sequence of SEQ ID NO:132 that has been modified to comprises the substituted amino acid residues selected from the group consisting of (i) P4A, (ii) D31A, (iii) A93G, (iv) P95A, and (v) P4A, D3lA, N63A, A93G and P95A. The claimed antibodies which comprise the cFc region are also free of art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SANG/Primary Examiner, Art Unit 1643